GUITTARD, Justice
(dissenting).
I do not agree that the-judgment here is the same as a money judgment. Neither do I agree that the trial court’s recital that appellant “was not guilty of willful contempt” is equivalent to a finding that he was not in contempt.
Decisions such as Thompson v. Thompson, 371 S.W.2d 572 (Tex.Civ.App., Fort Worth 1963, no writ), hold that since the obligation to pay child support is not a debt, no personal judgment can be rendered for payments past due, and that the only remedy is contempt under Tex.Rev.Civ.Stat., Art. 4639a (Supp.1971). The order now under review is not a personal judgment for money in favor of the appellee. It is enforceable only in the future by contempt, if monthly payments on the arrearage as well as the current payments are not made. Consequently, I do not regard it as contrary to those decisions.
In my view, this judgment can be sustained by application of familiar rules of appellate review. Since appellant has the burden to show error, every reasonable presumption must be indulged in favor of the judgment, and in the absence of either a statement of facts or separate findings of fact, such facts as are necessary to support the judgment must be presumed to have been found. Commercial Credit Corporation v. Smith, 143 Tex. 612, 187 S.W.2d 363 (1945). Though the judgment recites certain findings, implied findings on other matters necessary to support the judgment may be supplied by presumption. Construction and General Labor Union v. Stephenson, 148 Tex. 434, 225 S.W.2d 958 (1950). If a judgment is susceptible of more than one interpretation, it should be construed so as to sustain its validity. It should also be construed to include necessary legal implications, although not expressed in precise words, since the legal effect rather than the particular language governs. Keton v. Clark, 67 S.W.2d 437 (Tex.Civ.App., Waco 1933, writ ref’d).
In accordance with these rules I would presume that the trial court found, after hearing evidence, that appellant was in arrears in his child support payments but that he was not willfully disobedient.. Such findings would support an order holding him in contempt but sparing him the penalty of jail, and permitting him to purge himself of such contempt by paying out *593the arrearage in monthly installments. Ex parte Hooks, 415 S.W.2d 166 (Tex.Sup.1967). In my opinion, the present order does just that, although it does not expressly recite that appellant was in contempt.
My principal disagreement with the majority opinion turns on interpretation of the following recital in the judgment:
“It was found by the Court that the Petitioner was not guilty of willful contempt of the orders of this Court for failure to make the child support payments under the original Divorce Decree but that he was Two Thousand Dollars ($2,000.00) in arrears.”
I would construe this recital as a finding that appellant was in contempt, though not willfully disobedient. The distinction is important. Willfulness, in the sense of intention to disobey the court’s order, is not an essential element of civil contempt. Disobedience in itself is contempt. McComb v. Jacksonville Paper Co., 336 U.S. 187, 69 S.Ct. 497, 93 L.Ed. 599 (1948). Though Texas authority is meager, our Supreme Court recognized in Herring v. Houston National Exchange Bank, 113 Tex. 337, 255 S.W. 1097 (1923), that lack of intention to violate a court’s order is no excuse, and none of the civil contempt cases I have read require willfulness. The finding that appellant was in arrears is in itself a finding that he disobeyed the divorce decree, and the legal implication that he was in contempt necessarily follows.
I would not presume against the judgment, as the majority do, that the court heard evidence of excusing circumstances. Appellant had the burden of showing circumstances excusing such disobedience. Ex parte Padfield, 154 Tex. 253, 276 S.W.2d 247 (1955). The recital of no “willful contempt” requires only a presumption that the court heard evidence showing that he was not guilty of intentional disobedience, but lack of such intent is no excuse. Indeed, the record presented by appellant contains no pleadings in response to ap-pellee’s petition for contempt and thus no allegation by appellant of any excuse for failure to make the payments.
Other provisions of the judgment support the conclusion that the trial court found appellant to be in contempt, notwithstanding the recital that he was not guilty of “willful contempt.” The judgment recites “that the material allegations of the pleadings on file in this case are true and correct.” The pleadings include appellee’s petition for contempt, which alleges that appellant is in arrears in child support payments ordered by the divorce decree in excess of $2,000 and that he “is now, and has been at all times subsequent to June 23, 1969, gainfully employed and is fully able and capable of making any and all payments required by the Order of this Court.” The recital that the pleadings are true must be construed as a finding that appellant was not excused by inability to make the payments. In the absence of a statement of facts we must presume that the evidence supports this finding.
Moreover, the judgment orders appellant to pay $50 per month in addition to the regular payments of $150 per month, until the arrearage is paid in full. If necessary to support the judgment, we must presume a finding that he was in contempt (but not willfully so) in failing to keep the payments current.
If the judgment had recited expressly that appellant was guilty of contempt, but not willful contempt, I suppose our duty to affirm would be clear. I am convinced that the absence of such an express recital should not be controlling, since the necessary finding and legal conclusion should be supplied by implication to support the judgment. Consequently, I would affirm.